DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This Office Action is in response to Applicant’s RCE filed on November 04, 2022.
Claims 1- 8, & 10 are pending. 
Claim 9 is cancelled. 
Claims 1- 8, & 10 are rejected. This rejection is NON-FINAL.

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action hence the respective rejections/objections have been withdrawn, except for the rejections still maintained in this Office Action.
New rejections are presented in this Office Action based on Applicant's amendment/remarks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US Pub. 2019/0047099), in view of White (US Pub. 2008/0186354), and further view of Hamilton (US Pub. 2013/0180450).

Regarding claim 1, Guo teaches: 
a self-configuring computer controlled fabrication apparatus (Abstract; see also [0037] & [0023]: “returning the tool and selecting a different tool” [i.e., self-configuring] ) comprising
 at least three user changeable tools concurrently installed (Fig 1, module 124; para [0021] & para [0027]: “As will be appreciated, the number of . . . tool holder provided on a movable platform is not limited to exactly two, and may be . . . more than two, if the design so requires”; see also para [0022])
on at least three active tool slots, the at least three user changeable tools configured (para [0023]: “Each of the platform tool holders 122 is for selecting and holding a tool 124, such as an extruder or a laser cutting tool . . . movable platform enables the tool 124 to be relocated to another position relative to the frame. This is useful, for example, to re-position the tool relative to a work item held on supporting base 140, for processing or manufacturing a different portion of the work item”)

Guo  specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

    PNG
    media_image1.png
    737
    1050
    media_image1.png
    Greyscale


[0021] The present invention relates generally to a high-precision manufacturing machine used in precision manufacturing processes. As illustrated in FIG. 1, the machine 100 has a frame 110, a movable platform 120 supported by and movable relative to the frame 110, on which are mounted one or more platform tool holders 122, each for holding a tool 124 such as an extruder, a base station 130,that may include one or more bays 132, each bay having a number of base station tool holders 134,for storing tools 124 that are not in use, and a supporting base 140, which may be movable relative to the frame 110, for holding one or more work items (not shown) to be processed by the tool or tools held by the movable platform 120.

[0022] The machine 100 can be used in any suitable precision manufacturing process provided the appropriate tool 124 is selected. For example, the tool 124 may be a liquid dispensing device (i.e.,

extruder) for a three-dimensional printer (3-D printer) and the machine 100 may be adapted to be employed as a 3-D printer. Or, the tool 124 may be a laser engraving tool, and the machine 100 maybe adapted to be employed as a laser engraving workstation. As yet another alternative, the tool 124may be a machining tool such as a high speed drill and the machine 100 may be adapted to be employed as a computerized numerical control (CNC) machine tool. The tool also may have its attachments (not shown), such as connections for extrusion liquid materials, electric cables for highspeed drill, among others. In the description, when reference is made to a particular type of machine, itis only for convenience. It will be understood that the description is not to be limited to that particular type unless the context so requires. It will also be appreciated that tools 124 stored at the base station130 may not necessarily be the same type. For example, a base station may store both a 3-D printer extruder and a laser engraving tool, and thus the machine may be adapted as a multi-function machine, both for 3-D printing and for laser engraving.

[0023] Frame 110 provides support for various components attached or mounted thereto. It may take any suitable or desirable shape or configuration, for providing the support function. Movable platform120 is supported by and movable relative to the frame 110. One or more platform tool holders 122 are mounted on or forming integral part of the movable platform. Each of the platform tool holders 122 is for selecting and holding a tool 124, such as an extruder or a laser cutting tool. When the movable platform 120 is moved relative to the frame 110, the tool 124 held by the platform tool holder 122 is carried by the movable platform and relocated to a different position relative to the frame. Thus, movable platform enables the tool 124 to be relocated to another position relative to the frame. This is useful, for example, to re-position the tool relative to a work item held on supporting base 140, for processing or manufacturing a different portion of the work item, or to move the tool to a base station tool holder 134 for returning the tool and selecting a different tool.


[0027] Referring to FIG. 1 and FIG. 2 (i.e., FIG. 2A and FIG. 2B), a movable platform 120 such as an extruder hand 200, adapted for use in a 3-D printer, is illustrated. Extruder hand 200 has a pair of through holes 202 for movably mounting the extruder hand 200 on the first support bar 152 (or x-bar152). The size of the through hole 202 is such that the movable platform can freely move along the x-bar 152, yet the tolerance of the through holes is so small so that precise positioning of the movable platform can be obtained. The movable platform 120 or extruder hand 200 shown in FIG. 2 has mounted or formed thereon two tool holders, or extruder tool holders 204, each for holding an extruder tool, or extruder 124. As will be appreciated, the number of extruder tool holder provided on a movable platform is not limited to exactly two, and may be only one or more than two, if the design so requires.

but, despite strongly suggesting that at least four tools may be concurrently installed, Guo may not explicitly teach the following: 
at least four user changeable tools concurrently installed;
on at least four active tool slots, the at least four user changeable tools configured; and 
to fabricate a component from digital design data (para [0051]; see also para [0049]). 

However, White teaches:
at least four user changeable tools concurrently installed (White: Fig 1, modules 102, 104, 106, para [0020]: “carriages (e.g., one, two, four, five, etc.)”), and 
on at least four active tool slots, the at least four user changeable tools configured (White: para [0019]: “the print heads may be used to dispense ink concurrently, sequentially or in any combination(s) thereof” & para [0031]).


White specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

    PNG
    media_image2.png
    639
    856
    media_image2.png
    Greyscale

[0020] FIG. 1 illustrates a side elevational view of an exemplary inkjet printing system (e.g., suitable for manufacturing color filters for flat panel displays) in which the apparatus and methods of the present
invention may be applied. The printing system is designated generally by the reference number 100.The inkjet printing system 100 may include a plurality of print head carriages 102, 104, 106 arranged on a print head support 108 or bridge. It is noted that a larger or smaller number of carriages (e.g., one, two, four, five, etc.) may be used. A larger number of supports may also be used to each support multiple carriages. The print head support 108 may rest on a frame 110, which, in turn, may be supported on a frame table 112. The ink jet printing system 100 may also include a movable support stage 114 that may support and convey a substrate. The frame table 112 and stage 114 define a horizontal (X-Y) reference plane. In this plane, the direction of stage motion, or the printing direction, is in the Y-axis direction (for example, as the system is represented in FIG. 1, the Y-axis extends into and out of the plane of the page perpendicular to the plane of the page). The print head support 108 maybe aligned perpendicular to the printing direction along the X-axis of the reference frame, or may be angled with respect to the X-axis. When the print head support 108 is angled, the print head carriages102, 104, 106 may be moved or indexed along the print head support 108. The movement of the printhead carriages 102, 104, 106 along the support 108 may be controlled by at least one controller (not shown).

[0019] The present invention provides apparatus and methods for improving printing throughput in a printing system by including two or more print heads in a single printing assembly with a common rotation axis, at least doubling (where two print heads are used) the number of print heads that are able to dispense ink on a substrate concurrently. In some embodiments of the present invention, one or more printer assemblies (`carriages`) may include two or more (`multiple`) print heads coupled to a rotatable platform (`rotation stage`) having rotational axis. In one or more embodiments, the multiple print heads may include sets of nozzles arranged in a line, each of a set length, and may be aligned longitudinally. To provide optimal throughput, a clearing distance between the print heads may be set approximately equal to the set length of the lines of nozzles. In various embodiments, the print heads may used to dispense ink concurrently, sequentially or in any combination(s) thereof.

[0031] It is noted that both the completeness (in terms of the number of nozzles of the print heads used) and the seamlessness of the integration of the second print pass with the first print pass, is a result of the clearing distance between the first and second print heads 220, 222. Firstly, employing multiple print heads simultaneously can potentially increase throughput in proportion to the number of print heads employed. For example, a print carriage that includes two print heads may   the throughput of a print carriage including only one print head by operating simultaneously. However, in the depicted example, to realize this potential, the spacing of the print heads on the print carriage are preferably set accordingly.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo and incorporate the teachings of White for at least four tools concurrently installed, and on at least four active tool slots, the at least four tools configured. The one of ordinary skill would have motivated to do so to employ multiple tools simultaneously, thereby can potentially increase the throughput of the system in proportion to the four of tools employed, as suggested by Guo and taught in White (Guo: para [0027]: ”more than two, if the design so requires” & White: [0031]).

but, modified Guo may not explicitly teach the details of fabricating a component from digital design data. More specifically, modified Guo may not explicitly disclose:  
to fabricate a component from digital design data (para [0051]; see also para [0049]). 

However, Hamilton teaches the missing details fabricating a component from digital design data. More specifically, Hamilton discloses: 
to fabricate a component from digital design data (Hamilton: para [0051]; see also para [0049]). 

Hamilton specifically teaches (underlines and red boxes are added by the Examiner for emphasis):

[0051] The exemplary extruder used with the present invention includes the delivery of continuous
materials with a digital specification being imposed by external logic. The fabrication method is
preferably additive by depositing and/or bonding amorphous materials together in a way that results in
a three‐dimensional structure. Both the necessary computer control systems and building substrates
may be remote from the extruder. The substrates, which may be powders and/or liquids and may
include at least one binder may be remotely delivered to the extruder by a delivery tube, for example, f
rom a reservoir system, such as illustrated in FIG. 6B.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of modified Guo and Hamilton because Hamilton teaches the missing details of fabricating a component from digital design data used in modified Guo.

Regarding claim 2, modified Guo teaches all the limitations of claim 1. 
Modified Guo  further teaches, and Guo and Hamilton also teach in which:
at least one tool is an additive tool and at least one tool is a modifying tool (Guo: para [0022]; Hamilton : para [0052]; see para [0023]).

Regarding claim 3, modified Guo teaches all the limitations of claim 1. 
Modified Guo further teaches and Guo and Hamilton also teach in which:
at least one tool is an additive tool,
and at least one tool is a subtractive tool (Guo: para [0022]; Hamilton : para [0039]; see also para [0023]).


Regarding claim 4, modified Guo teaches all the limitations of claim 1. 
Modified Guo further teaches and Guo  also teaches in which:
at least two tools fabricate different material components (Guo : para [0023]).

Regarding claim 5, modified Guo teaches all the limitations of claim 1. 
Modified Guo further teaches and Guo and Hamilton also teach in which:
each tool shares the same type of physical and electrical connection between the tool and the tool slot  (Guo: [0028]; Hamilton : para [0038]).

Regarding claim 6, modified Guo  teaches all the limitations of claim 5. 
Modified Guo  further teaches and Guo and Hamilton also teach comprising:
a tool carriage, the tool carriage constructed and arranged to move the tool slots wherein the tool slots can accept more than one type of tool. (Guo: para [0023];  Hamilton : para [0038]; see also para [0027] & [0023]; White: para [0019]).

Regarding claim 7, modified Guo  teaches all the limitations of claim 1. 
Modified Guo  further teaches and Hamilton also teaches in which:
each tool contains a non-volatile memory containing information about the identity, function, and performance of the tool  (Hamilton : para [0038]).

Regarding claim 8, modified Guo  teaches all the limitations of claim 7. 
Modified Guo  further teaches and Hamilton also teaches in which:
the apparatus includes software to automatically  select a build process based on the tools loaded in it (Hamilton : para [0061]).

Regarding claim 10, modified Guo teaches a self-configuring computer-controlled fabrication apparatus according to claims 1 – 8. Therefore, modified Guo teaches a method of additive fabrication. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (US Pub. 2019/0047099).

Regarding claim 10, Guo teaches: 
a method of additive fabrication (Abstract), the method comprising:
depositing a first layer of a first thickness from a first tool, the tool attached to a carriage (para [0027]: “extruder tool holders 204, each for holding an extruder tool, or extruder 124” & para [0037]); and	
simultaneously depositing a second layer of a second thickness from a second tool
attached to the carriage, the second thickness different from the first thickness (para [0027]: “extruder tool holders 204, each for holding an extruder tool, or extruder 124” and para [0037]).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Liou (US Pat. 7,682,113) teaches at least four active tools concurrently installed. 
Zach (US Pat. 7,393,073) teaches multi-printhead digital printer with least two printheads, that are operative to mark simultaneously.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEIR MYERS/Examiner, Art Unit 2115                                                                                                                                                                                                        11/21/2022


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115